Citation Nr: 0008741	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-14 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than March 7, 1995 
for an award of Dependency and Indemnity Compensation (DIC) 
benefits based on service connection for the cause of the 
veteran's death under 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her relative

ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
January 1946, and he died in December 1984.  The appellant is 
his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Nashville Regional Office (RO) which 
awarded DIC benefits, effective March 7, 1995, based on 
service connection for the cause of the veteran's death 
pursuant to 38 U.S.C.A. § 1151.  Payment of DIC benefits 
commenced April 1, 1995, the first day of the month following 
the date of receipt the appellant's claim for DIC benefits.  
38 U.S.C.A. § 5111 and 38 C.F.R. § 3.31.  In January 2000, 
she testified at a Board hearing at the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran died in December 1984, and the appellant's 
initial application for DIC benefits was received at the RO 
on March 7, 1995.

CONCLUSION OF LAW

The criteria for an effective date earlier than March 7, 1995 
for the award of DIC benefits have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the record shows that in August 1984, the veteran 
was hospitalized for treatment of a wound on the right second 
toe.  On admission, a long history of insulin dependent 
diabetes mellitus, hypertension, peripheral vascular disease, 
coronary artery disease, congestive heart failure and chronic 
renal failure was noted.  On November 6, 1984, he underwent a 
right above-the-knee amputation which was complicated with a 
methicillin resistant staph and pseudomonas infection.  The 
veteran's condition thereafter deteriorated and he died on 
December [redacted], 1984.  The cause of death listed on his death 
certificate was cardiorespiratory failure due to renal 
failure, coronary artery disease, and diabetes mellitus.  

The RO received notification of the veteran's death on 
December 11, 1984.  By December 18, 1994 letter, the RO 
advised the appellant that she was eligible to apply for DIC 
and/or death pension benefits.  The correspondence reflects 
that the RO enclosed a VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension by a 
Widow or Child, and advised her of the importance of 
returning the completed application within one year.  

Later that month, an application for a U.S. flag for burial 
purposes was received at the RO, and in February 1985, an 
application for burial benefits under chapter 23 of the U.S. 
Code was submitted.  By subsequent letter, the RO notified 
the appellant that her claim for burial benefits had been 
granted.  

Chronologically, the next document of record is the 
appellant's VA Form 21-534, Application for Dependency and 
Indemnity Compensation or Death Pension by a Widow, which was 
received at the RO on March 7, 1995.  On her application, she 
claimed that the veteran's death was due to his military 
service.  

By March 1995 rating decision, the RO denied service 
connection for the cause of the veteran's death on the basis 
that none of the disabilities from which he died were shown 
to have been incurred in service.  In a September 1995 
letter, the appellant disagreed with the RO determination, 
arguing that the veteran's death should be service-connected, 
as he died as a result of treatment furnished at the Syracuse 
VA Medical Center.  

The RO thereafter obtained a medical opinion from a VA 
physician to the effect that it was at least as likely as not 
that the veteran's right leg infection in November 1984 
contributed significantly to his death.  By June 1997 rating 
decision, the RO awarded DIC benefits based on service 
connection for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1151.  The effective date of the 
award was March 7, 1995, the date of receipt of the 
appellant's claim.  

The appellant disagreed with the effective date of the award 
of DIC, claiming that she was entitled to an effective date 
of December [redacted], 1984, the date of the veteran's death.  In 
support of her contention, she indicated that "I made a 
request at Syracuse VA Medical Center at the time of my 
husband's death in December 1984."

Associated with the record is a copy of a letter the 
appellant wrote to her congressional representative in 
January 1998.  In her letter, she stated that upon her 
husband's death in December 1984, she had "filed a wrongful 
death case" with VA.  She stated that she had "kept this up 
for many years" and, as such, felt that the effective date 
of her award should be December in 1984.  

At a November 1998 conference with a Decision Review Officer, 
the appellant indicated that she was unsure whether she had 
filed a claim for widow's benefits with Social Security 
Administration (SSA), following the veteran's death.  She 
requested that the RO obtain that information from SSA.  

The record reveals that the RO thereafter attempted on 
several occasions to obtain this information from SSA.  After 
at least three unanswered letters and a number of telephone 
calls, by August 1999 letter, SSA responded that the 
appellant had become "entitled to" spouse's benefits in 
April 1980 and widow's benefits in December 1984.  
Thereafter, clarification of this information by telephonic 
contact with an official of SSA was obtained.  August 1999 
reports of contact and an August 1999 Certification of 
Contents of Documents or Records, SSA Form 704, indicate 
collectively that, as the veteran was in receipt of SSA 
disability benefits prior to his death and the appellant was 
also receiving spouse benefits, after his death in December 
1984, all she would have to do would be to call SSA and her 
spouse benefits would be automatically "changed over" to 
widow's benefits without any proof of death since they simply 
pay the greater benefit and not both.  It was further 
indicated that SSA has eliminated almost all actual paperwork 
applications, and that, in any event, any paperwork received 
is destroyed after 5 years.  

In January 2000, the appellant testified at a hearing at the 
RO that her March 1995 application for DIC benefits was a 
"follow-up" claim.  She explained that after her husband's 
death in December 1984, she had filed a claim for VA benefits 
with the help of a VA employee in Syracuse, New York.  She 
indicated that she heard nothing about her claim so she 
"just kept working on to try to get something established," 
including follow-up letters and telephone calls.  She 
indicated that she had no documentation of this, as she had 
left all of her important papers with her daughter, whose 
house had recently burned down.  She also indicated that she 
had spoken with the VA employee with whom she filed her 
original claim, but was told that he "didn't have 
anything."  The appellant emphasized that she filed lots of 
paperwork when she filed her application for burial benefits 
in December 1984; she indicated that she filed her 
application for DIC benefits at that time.

II.  Law and Regulations

The surviving spouse of a veteran who has died from a 
service-connected disability after December 31, 1956, may be 
entitled to DIC benefits.  38 U.S.C. §§ 1310, 1311.  The 
veteran's death will be considered service connected where a 
service- connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (1999).  
Under 38 U.S.C.A. § 1151, where injury or death occurs as a 
result of VA hospital care, medical or surgical treatment, 
and not the result of the veteran's own willful misconduct, 
compensation will be awarded for such additional disability 
or death as if it were service-connected.

If a claimant files an application for DIC benefits within 
one year after the veteran's death, then the effective date 
is the first day of the month in which the veteran died.  38 
U.S.C. § 5110(d)(1).  If no such application is filed or 
could be construed to have been filed within one year after 
the veteran's death, then the effective date will be the date 
of receipt of the claim.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. 
§ 3.400(c)(2).

III.  Analysis

In this case, the appellant contends that she filed a claim 
for DIC benefits shortly after the veteran's death in 
December 1984, at the same time she filed her application for 
burial benefits.  

The Board has carefully reviewed the claims folder, but finds 
no indication that any claim for DIC benefits was received 
prior to March 7, 1995.  As set forth above, the record does 
reflect receipt of an application for a U.S. flag for burial 
purposes in December 1984 and an application for burial 
benefits in February 1985; however, nowhere on these 
applications did the appellant indicate that she was filing 
for DIC benefits or believed that her husband's death was 
service-connected.  Simply put, these application forms 
contain no language, notation, or any other indication 
whatsoever that the appellant was also intending to claim 
entitlement to DIC benefits.  Because there is nothing in 
such documents which can reasonably be construed as showing 
an intent to apply for DIC benefits, there is no basis for a 
finding that the applications for a U.S. flag and burial 
benefits filed in December 1984 and February 1985, 
respectively, constituted informal claims for DIC benefits so 
as to relate the effective date of the eventual DIC award to 
the appellant back to that time period.  38 C.F.R. § 3.155.  

Moreover, the Board observes that in Shields v. Brown, 8 Vet. 
App. 346 (1995), the U.S. Court of Appeals for Veterans 
Claims (the Court) held that an application for burial 
benefits was not in and of itself an application for DIC 
benefits.  In that case, the Court indicated that an 
application for burial benefits "may not be construed as an 
informal claim for DIC benefits" pursuant to 38 C.F.R. § 
3.155, because the appellant did not identify DIC benefits as 
among the benefits being sought.  See also Herzog v. 
Derwinski, 2 Vet. App. 502, 503 (1992).  In view of the 
foregoing, the Board finds that the December 1984 application 
for a U.S. flag and the February 1985 application for burial 
benefits do not constitute formal or informal claims for DIC 
benefits.  See also Stewart v. Brown, 10 Vet. App. 15 (1997)

Notwithstanding the fact that the record reflects no formal 
or informal claim for DIC benefits filed prior to March 1995, 
it is noted that, by regulation, once notice of the death of 
a veteran is received, in some cases VA is charged with the 
duty to furnish an appropriate application form for DIC 
benefits to any dependent of a veteran who has apparent 
entitlement.  38 C.F.R. § 3.150(b).  Yet, when death is due 
to VA hospital treatment, training, medical or surgical 
treatment, or examination, a specific application for 
benefits will not be initiated.  38 C.F.R. § 3.150(c).

In this case, the record reflects that on notification of the 
veteran's death, the RO did provide the appellant with VA 
Form 21-534, Application for Dependency and Indemnity 
Compensation or Death Pension by a Widow or Child.  However, 
there is no indication in the documentary evidence of record 
that she returned it prior to March 7, 1995.  Thus, section 
3.150 does not provide a basis on which to grant an earlier 
effective date.  

The provisions of 38 C.F.R. § 3.153 which provide that 
certain claims filed with SSA will be considered claims for 
death benefits for VA purposes.  38 U.S.C.A. § 5105; 38 
C.F.R. § 3.153 (1999).  Such a claim is considered to have 
been received by VA on the date of receipt by SSA.  Id.; 38 
C.F.R. § 3.201 (1999).  However, as noted above, the 
appellant is not shown to have filed a claim for widow's 
benefits with SSA following the veteran's death.  Thus, the 
above legal authority does not provide a basis on which to 
assign an earlier effective date in this case.  

The Board has also considered the assertions of the appellant 
that she did, in fact, file an application for DIC benefits 
shortly after her husband's death in December 1984, and that 
she thereafter "just kept working on to try to get something 
established," apparently for 10 years thereafter.  As set 
forth above, however, the record shows no indication that 
either an application for DIC benefits or any followup was 
received at the RO prior to March 7, 1995.

The law presumes the regularity of the administrative process 
in the absence of clear evidence to the contrary.  See Jones 
v. West, 12 Vet. App. 98 (1998); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62 
(1992).  In this regard, the Court has held that the 
statements of a claimant, standing alone, are not sufficient 
to rebut the presumption of regularity in RO operations.  YT 
v. Brown, 9 Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 
44 (1995).  Therefore, absent any evidence other than the 
appellant's assertions, the Board must presume that the 
appellant did not file an application for DIC benefits prior 
to March 7, 1995.



	(CONTINUED ON NEXT PAGE)






ORDER

An effective earlier than March 7, 1995 for an award of DIC 
benefits, based on service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151, 
is denied. 



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


